NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                               Submitted August 25, 2011*
                               Decided September 1, 2011


                                           Before

                         FRANK H. EASTERBROOK, Chief Judge

                         MICHAEL S. KANNE, Circuit Judge

                         DIANE S. SYKES, Circuit Judge


No. 11-2135                                                       Appeal from the United
                                                                  States District Court for
NANCY J. GAGEN,                                                   the Northern District of
     Plaintiff-Appellant,                                         Illinois, Eastern Division.

               v.                                                 No. 07 C 979
                                                                  Rebecca R. Pallmeyer,
KIRKLAND & ELLIS LLP,                                             Judge.
      Defendant-Appellee.




                                            Order

        Last spring we affirmed the district court’s judgment dismissing this suit.
Bowden v. Kirkland & Ellis LLP, No. 10-3290 (7th Cir. Apr. 1, 2011)
(nonprecedential). Nancy Gagen, one of the two plaintiffs, then filed in the
district court a motion under Fed. R. Civ. P. 60(b)(2), contending that misconduct
(principally by AT&T, a non-party) had occurred during discovery. The district
court denied this motion, ruling that all of the information on which Gagen now
relies could have been learned before judgment. Rule 60(b)(2) concerns “newly

*
 This successive appeal has been submitted to the original panel under Operating Procedure 6(b).
After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f)
No. 11-2135                                                                   Page 2


discovered evidence that, with reasonable diligence, could not have been
discovered in time to move for a new trial under Rule 59(b)”. The district judge's
conclusion that Gagen either actually knew this information before judgment, or
could have learned it through “reasonable diligence”, led to the motion’s denial.

       Gagen’s appellate brief disregards the reason the district court denied her
motion. Although Gagen professes confidence that the defendant, as well as
third parties, engaged in misconduct during discovery, this does not provide a
reason for relief from judgment when diligence would have enabled the litigant
to learn the material facts earlier.

        Gagen has not presented any evidence of fraud on the court, see In re Golf
255, Inc., No. 10-3732 (7th Cir. July 22, 2011), so Rule 60(b)(3) does not apply. Her
other contentions do not require discussion. She must understand that this
litigation has been resolved. A continuing refusal to accept defeat may lead to an
award of sanctions.

                                                                           AFFIRMED